Case: 14-5028    Document: 10     Page: 1   Filed: 03/04/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

   BENJAMIN GAL-OR, VALERY SHERBAUM AND
          MICHAEL LICHTSINDER,
             Plaintiffs-Appellants,

                             v.

                    UNITED STATES,
                    Defendant-Appellee.
                  ______________________

                        2014-5028
                  ______________________

     Appeal from the United States Court of Federal
 Claims in No. 1:09-cv-00869-SGB, Judge Susan G.
 Braden.
                ______________________

                        PER CURIAM.
                        ORDER
    Upon review of this appeal, it appears that we do not
 have jurisdiction because the appeal is premature.
     The plaintiffs appeal a United States Court of Federal
 Claims order dismissing their claims regarding trade
 secrets. Patent infringement matters have not yet been
 resolved by the trial court. The notice of appeal thus
 appears premature because no final judgment has issued.
Case: 14-5028         Document: 10   Page: 2   Filed: 03/04/2014



 2                                                GAL-OR   v. US



 The parties may of course appeal at a later date once final
 judgment resolving all claims is entered.
       Accordingly,
       IT IS ORDERED THAT:
    (1) Appellants are directed to show cause, within 45
 days of the date of filing of this order, why this petition
 should not be dismissed for lack of jurisdiction. The
 United States may also respond within that time.
     (2) The briefing schedule is stayed. Appellee’s motion
 for an extension of time to file its opening brief is moot.
                                       FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk of Court


 s26